Citation Nr: 1216898	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested as dizziness and headaches, to include as due to a head injury and/or undiagnosed illness.

2.  Entitlement to an initial rating higher than 10 percent for depression and posttraumatic stress disorder (PTSD), prior to November 18, 2011.

3.  Entitlement to a rating higher than 30 percent for depression and PTSD, from November 18, 2011.

4.  Entitlement to an initial compensable rating for a left ankle sprain, prior to December 12, 2011.

5.  Entitlement to a rating higher than 10 percent for a left ankle sprain, from December 12, 2011.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to service connection for a gastrointestinal/digestive system disorder (claimed as gastroenteritis) to include as due to an undiagnosed illness, PTSD, and/or asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In February 2007 and September 2010, the Board remanded these claims for additional development.  That development having been completed, the claims are partially ready for appellate review.

In a January 2012 rating decision, the RO granted an increased evaluation of 30 percent for PTSD and depression, effective November 2011 and 10 percent for left ankle sprain, effective December 2011.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a bilateral should disorder, a bilateral knee disorder, right ankle disorder, neck disorder and low back pain, all as secondary to service-connected PTSD have been raised by the record (see March 2012 Written Brief Presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for a gastrointestinal/digestive system disorder (claimed as gastroenteritis) to include as due to an undiagnosed illness, PTSD, and/or asthma is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder manifested as dizziness and headaches is causally or etiologically due to service.

2.  Prior to November 18, 2011, the Veteran's PTSD and depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From November 18, 2011, the Veteran's PTSD and depression was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

4.  Prior to December 12, 2011, the Veteran's left ankle sprain was manifested by weakness, instability, and pain on use.

5.  From December 12, 2011, the Veteran's left ankle sprain was not manifested by marked limited motion.

6.  The Veteran's bilateral hearing loss was manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and level "I" hearing on the left.


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested as dizziness and headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Prior to November 18, 2011, the criteria for an initial rating of 30 percent, but no higher, for PTSD and depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).

3.  From November 18, 2011, the criteria for a rating higher than 30 percent for PTSD and depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).

4.  Prior to December 12, 2011, the criteria for an initial 10 percent rating, but no higher, for left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 

5.  From December 12, 2011, the criteria for a rating higher than 10 percent, for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

6.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide notification and assistance with respect to substantiating a claim for compensation pursuant to the Veterans Claims Assistance Act of 2000.  Initially, the Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

First, the Board is granting in full the Veteran's claim of entitlement to service connection for a disorder manifested as dizziness and headaches.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, pertaining to this issue, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the increased rating claims, the Board notes that the Veteran's claims for increased disability ratings arise from his disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Entitlement to Service Connection for a Disorder Manifested as Dizziness and Headaches, to Include as Due to a Head Injury and/or Undiagnosed Illness

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for a disorder manifested as dizziness and headaches.  He asserts that he began experiencing dizziness and headaches after a biking accident in service, in which he received a head injury.

Service treatment records were reviewed.  The Veteran's entrance examination from April 1979 did not note any neurologic abnormalities.  The Veteran suffered several head injuries and resulting dizziness and headaches during service.  In May 1979, he had trauma to the head during an obstacle course accident and reported headaches.  In December 1983, he suffered from dizziness and severe headaches.  In March 1985, he again suffered from severe headaches and dizziness.  In March 1987, November 1987, and March 1988, he was noted to have tension headaches.  In June 1988, it was noted that the Veteran could not recall his obstacle course accident from June 1988 and that he had memory loss.  A brain scan was conducted in November 1989 after complaints of migraine headaches, dizziness, and frequent lapses in memory.  The brain scan indicated a possible lesion near the right carotid bifurcation.  The Veteran's separation examination from February 1999 did not note any abnormalities.

The Veteran was afforded a VA examination in October 2002.  It was noted that the Veteran had chronic frequent headaches.  The Veteran as diagnosed with tension headaches, more likely related to work stress and depression and historic head trauma in 1979 with amnesia regarding the event.

In July 2006, the Veteran testified that he currently experienced dizziness and headaches.  See July 2006 BVA Hearing Transcript, pages 4-8.  

The Veteran was afforded a VA examination in December 2011.  The examiner noted the Veteran's two head injuries during service and that the Veteran experienced dizziness and headaches after the injuries.  A neurological examination was normal except there was a mild sensory deficit to vibration sensation in both lower legs and mild broken down saccades on bilateral lateral gaze.  The examiner stated there was no finding on the neurological examination to support a current diagnosis of a traumatic brain injury.  The examiner opined that the Veteran's headaches and dizzy sensation were at least as likely as not caused by the biking accident in 1989.  The examiner stated this opinion was based on the Veteran's history, with no objective finding that could be found to support a diagnosis.  The examiner noted that it is possible the Veteran may have suffered from a condition called benign paroxysmal positional vertigo that could be induced by head trauma or the accident could have caused dislocation of the otolith organ.

The Veteran has asserted that he currently experiences the same type of dizziness and headaches that began during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated by the Veteran's lay statements.  Additionally, the December 2011 VA examiner has opined that the Veteran's dizziness and headaches are at least as likely as not caused by the biking accident during service.  Although the exact diagnosis of the Veteran's disability is unknown, it has been established through evidence that the disability began during service and has persisted to date.  

Therefore, the Board finds that there is abundant evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection, and the benefit of the doubt is resolved in the Veteran's favor.  

III.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Because the Veteran is appealing the initial assignments of his disability ratings, the severity of the disability during the entire period from the initial assignment of the disability rating to the present is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the decision in this case, the Board has considered the requirements of Fenderson. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A.  Entitlement to an Initial Rating Higher Than 10 Percent for Depression and PTSD, Prior to November 18, 2011

Service connection for depression and PTSD was established by a January 2003 rating decision, at which time a noncompensable rating was assigned, effective from October 1999.  In a July 2004 rating decision, the Veteran's rating was increased to 10 percent, effective from October 1999.  In a January 2012 rating decision, the Veteran's rating was increased to 30 percent disabling, effective November 2011.  The Veteran is requesting an increased rating. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran was rated as 10 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, prior to November 18, 2011.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran was afforded a VA examination in October 2002.  The Veteran reported re-experiencing and hyperarousal in the form of nightmares.  He continued with marked avoidance of war movies and television.  He denied intrusive thoughts during the daytime and denied that his experiences in service interfered with his social, vocational, or interpersonal functioning.  The Veteran reported his marriage was very good and he was excited about the birth of their first child.  He reported enjoying his work and that he has "great friends" that he looked forward to seeing.  Examination revealed the Veteran was cooperative, verbal, with no evidence of depression at the time.  There were no suicidal or homicidal idea and no cognitive deficits.  The Veteran was well oriented with intact memory.  The examiner stated he did suffer from a mild degree of PTSD symptoms in the form of reexperiencing, avoidance, and hyperarousal.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 90.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 90 indicates absent or minimal symptoms and good functioning in all areas.

The Veteran was afforded a VA examination in June 2004.  The Veteran reported feeling numb and detached in his personal life, which he described as "a shambles."  He reported he and his wife were emotionally estranged.  He stated he was doing well at work but sometimes missed work due to his emotional state.  The Veteran reported he did not trust people and that his sleep was disturbed with occasional nightmares.  He reported feeling uneasy in public places and that certain odors remind him of traumatic experiences.  He stated he felt hopeless and that life had little meaning.  The Veteran stated he stopped filing taxes and felt that he neglects his family.  Examination revealed the Veteran was oriented to time, place and situation.  Recent, medium, and remote memories were intact.  His mood was depressed but there was no obsessive or ritualistic behavior.  The Veteran was assigned a GAF score of 65, indicating some mild symptoms.  The examiner stated the Veteran's symptoms were in the areas of social withdrawal, numbness, mild hypervigilance, nightmares, and marital discord.  It was noted he was functioning well in the work situation but presented as significantly unhappy.

During the July 2006 VA examination, the Veteran testified that he is distant and withholds things, he has panic attacks and that his marriage could be better if he was more open.  See July 2006 BVA Hearing Transcript, page 36-27.  He testified that he has been depressed for a long time.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds the Veteran is entitled to a rating of 30 percent, prior to November 18, 2011.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Evidence indicates that the Veteran missed work occasionally due to his emotional state, including depression.  Additionally, the Veteran's relationship with his wife has deteriorated and he has chronic sleep impairment with nightmares.

A rating of 50 percent is not warranted as the evidence does not indicate that there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  During the June 2004 examination, the Veteran was assigned a GAF score of 65, indicating some mild symptoms and it was noted that he was functioning well in his work situation.  As such, the Board finds a rating of 30 percent adequately compensates the Veteran for his PTSD and depression symptoms, prior to November 18, 2011.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

For all of the foregoing reasons, the Board finds that the Veteran meets the criteria to warrant an initial rating of 30 percent, but no higher for his PTSD, as the totality of evidence indicates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

B.  Entitlement to a Rating Higher than 30 Percent for Depression and PTSD, From November 18, 2011

In a January 2012 rating decision, the Veteran's rating was increased to 30 percent disabling, effective November 2011.  The Veteran is requesting an increased rating. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was afforded a VA examination in November 2011.  The Veteran reported that his wife left him in 2005 and he has a son, who lives with his mother that he last saw in August 2010.  He reported he currently works full time and that things at work are "great."  The Veteran reported markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  There were no reported symptoms of increased arousal.  It was noted that the PTSD symptoms described did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had symptoms of depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner stated the Veteran's PTSD is mild and does not cause significant functional impairment.  The examiner noted the Veteran was employed and had been in the same just since 2001.  The examiner also noted that the Veteran was socially isolated and that his depressive disorder is mild.  The examiner opined that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner stated the Veteran's current main symptoms are isolation and lack of interest but otherwise, the Veteran is pretty functional.

The Board finds the Veteran is not entitled to a 50 percent rating.  The Veteran does not exhibit any symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Although the Veteran suffers from an inability to establish and maintain effective relationships, the Board finds that a 30 percent rating adequately compensates the Veteran for the severity of his symptoms.  The November 2011 examiner noted that the Veteran is employed full time, and the Veteran described his work situation as great.  Additionally, the November 2011 examiner stated the Veteran's PTSD is mild and does not cause significant functional impairment; similarly, the Veteran's depression was also noted to be mild.  

The Veteran has testified about his PTSD symptoms and has asserted that he believes his symptoms are more severe than what is represented by 30 percent.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the Board finds the most probative evidence of record to be the VA examinations of record.  For all of the foregoing reasons, the Board finds that the Veteran is adequately compensated by a 30 percent rating.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

Extraschedular Consideration

The Board finds that the Veteran's depression and PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his depression and PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

C.  Entitlement to an Initial Compensable Rating for a Left Ankle Sprain, Prior to December 12, 2011

Service connection for a left ankle sprain was established by a January 2003 rating decision, at which time a noncompensable rating was assigned, effective from October 1999.  In a January 2012 rating decision, the Veteran's rating was increased to 10 percent disabling, effective December 12, 2011.  The Veteran is requesting an increased rating for his service-connected left ankle sprain. 

Prior to December 12, 2011, the Veteran's service-connected left ankle sprain is evaluated as zero percent disabling (noncompensable) under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id. 

The Veteran was afforded a VA examination in October 2002.  He reported chronic ankle pain, with activity causing flare-ups.  Twisting or sharp cuts caused pain and walking up stairs increased pain.  Examination revealed no abnormal gait.  There was no erythema, ecchymosis, scars, or masses.  The left lateral malleolus was hypertrophied with no effusion or soft tissue swelling, but it was tender to palpation.  Dorsiflexion was from zero to ten degrees, plantar flexion was zero to forty-five degrees, inversion was zero to 30 degrees, and eversion was zero to 30 degrees.  Muscle strength of the ankle was 5/5.  An x-ray indicated no evidence of acute ankle osseous injury.  

The Veteran was afforded a VA examination in June 2004.  The Veteran stated he was prone to continual sprain on a daily basis.  The Veteran reported pain and limping, with no loss from work.  Examination revealed the ankle was warm, spongy, tender, and swollen.  Ankle range of motion was zero to 20 degrees of dorsiflexion, zero to 45 degrees of plantar flexion.  The examiner noted that the range of motion was additional affected by pain on dorsiflexion of 15 degrees and plantar flexion of 40 degrees, but it is not affected by fatigue, wakens, lack of endurance or incoordination.  The examiner stated the Veteran as diagnosed with left ankle sprain with residual painful range of motion and that the Veteran should avoid activities that require him prolonged standing, walking or frequent climbing, crouching, or kneeling.

The Veteran testified during a July 2006 hearing that his left ankle was tender to the touch, swollen, painful, and limited in motion.  See July 2006 BVA Hearing Transcript, page 54-55.  Additionally, the Veteran testified that his left ankle was weaker than his right.  Id.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system  that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a higher initial 10 percent rating for left ankle sprain, based on pain, instability and weakness in the left ankle, prior to December 12, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2011); see also 38 C.F.R. §§ 4.40, 4.45 (2011).  A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffered from marked limitation of motion, prior to December 12, 2011.  The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  In summary, the Board finds that the Veteran is entitled to an initial 10 percent rating for his left ankle sprain under Diagnostic Code 5271, based on instability, pain, and weakness, prior to December 12, 2011.

D.  Entitlement to a Rating Higher Than 10 Percent for a Left Ankle Sprain, From December 12, 2011

In a January 2012 rating decision, the Veteran was granted an increased rating of 10 percent for his left ankle sprain, from December 12, 2011.  The Veteran is seeking an increased rating.  

From December 12, 2011, the Veteran's service-connected left ankle sprain is evaluated as ten percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that after standing or walking for prolonged periods of time, he gets pain and swelling of the left lateral ankle and he has to sit down with his left foot elevated to decrease the pain and swelling.  Examination revealed left ankle plantar flexion was to 45 degrees with objective evidence of pain at 40 degrees.  Plantar dorsiflexion was to 20 degrees with objective evidence of painful motion beginning at 15 degrees.  The examiner noted the Veteran was able to perform repetitive-use testing with three repetitions.  The examiner stated the Veteran had excess fatigability, pain on movements, swelling, interference with sitting, standing and weight bearing, and intermittent inversion (sprain) of the left ankle while walking for prolonged periods of time causes increased pain, as well as swelling over the lateral malleolus.  It was noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the ankle.  X-rays demonstrated no evidence of any tendon or ligament tear, fractures, joint effusion or talar dome lesions.  Achilles tendon, plantar fascia, flexor and extensor tendons were unremarkable.  There were a few small subarticular cysts of the anterior aspect of the calcaneus below sinus tarsi, a ganglion cyst at the lateral aspect of the talar neck at talonavicular joint and minimal retrocalcaneal fluid.  The examiner noted that the Veteran does work full-time but as the day wears on, he has increased pain, swelling, and fatigability of the left lateral ankle and has to sit and rest for a while with his foot elevated on a chair.

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  

However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for left ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2011); see also 38 C.F.R. §§ 4.40, 4.45 (2011).  A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffers from marked limitation of motion.  During the December 2011 VA examination, even limited by pain, the Veteran had a range of motion of 40 degrees of flexion and 15 degrees of dorsiflexion.  See December 2011 VA examination.  Additionally, although the Veteran's ankle interferes with work, it is minimal and the Veteran is able to maintain full employment.  The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  In summary, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his left ankle sprain, from December 12, 2011.

Extraschedular Consideration

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left ankle strain is adequately contemplated by the applicable diagnostic criteria as described in the paragraph above.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

E.  Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

The Veteran is seeking entitlement to an initial compensable rating for bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2011).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by a January 2003 rating decision, at which time a noncompensable rating was assigned, effective from October 1999.  The Veteran is requesting an increased rating for his service-connected bilateral hearing loss. 

The Veteran was afforded a VA examination in October 2002.  The Veteran reported his hearing was worse in the right ear than the left, which affected his communication when the sound source was on his right side.  On the authorized audiological evaluation in October 2002, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
35
50
60
LEFT
5
5
50
45


The Veteran's October 2002 VA audiology examination shows a right ear pure tone threshold average of 51 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 26 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in June 2004.  On the authorized audiological evaluation in June 2004, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
35
50
55
LEFT
20
10
55
55


The Veteran's June 2004 VA audiology examination shows a right ear pure tone threshold average of 51 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 35 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in December 2011.  On the authorized audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
55
65
LEFT
15
20
60
60


The Veteran's December 2011 VA audiology examination shows a right ear pure tone threshold average of 50 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 39 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  During the December 2011 VA examination, the Veteran stated his hearing loss has caused him to miss things in conversation.  See December 2011 VA examination.  Additionally, the Veteran reported he mispronounces words because he cannot hear them and that while working, he has difficulty hearing his co-workers clearly, particularly when background noise is present or when not directly looking at the speaker.  Id.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  

Even under the most favorable possible interpretation of these findings, under the regulations the Veteran's hearing loss is at no more than level I in the right ear and I in the left ear; therefore, a compensable rating is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss.  

Extraschedular Consideration

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria as described in the paragraphs above.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to service connection for a disorder manifested as dizziness and headaches, to include as due to a head injury and/or undiagnosed illness is granted.

Prior to November 18, 2011, entitlement to an initial rating of 30 percent, but no higher, for PTSD and depression is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 18, 2011, entitlement to a rating higher than 30 percent for PTSD and depression is denied.

Prior to December 12, 2011, entitlement to an initial 10 percent rating, and no higher, for a left ankle sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 12, 2011, entitlement to a rating higher than 10 percent for a left ankle sprain is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran is seeking entitlement to service econnection for a gastrointestinal/digestive system disorder (claimed as gastroenteritis) to include as due to an undiagnosed illness, PTSD, and/or asthma.

The Board finds a remand is necessary to obtain an addendum opinion.  The Veteran was afforded a VA examination in December 2011.  During the examination, the Veteran was diagnosed with gastrointestinal esophageal reflux disease (GERD) and a hiatal hernia.  The examiner opined that the Veteran's GERD was less likely than not incurred in or caused by service as the Veteran was not stationed in Iraq and was not exposed to any environmental hazards.  The examiner then stated that the Veteran's longstanding GERD is related to his obesity, asthma and having a sliding hiatal hernia.

First, the Board notes that the Veteran is service-connected for asthma.  A remand is necessary to obtain a medical opinion that more thoroughly discuses the possible relationship between the Veteran's GERD and his asthma.  Second, the Veteran's representative has an article indicating that studies show that people with PTSD are more likely to experience digestive problems.  See "PTSD and Physical Health," January 2010.  A remand is necessary to obtain an opinion regarding this relationship as well.  Finally, the Board notes that the Veteran had service in Southwest Asia.  The examiner based her opinion on the statement that the Veteran did not have service in Iraq, and therefore was not exposed to environmental hazards.  Regulations do not require specific duty in Iraq.

All updated VA and private treatment notes should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Obtain an addendum opinion to the December 2011 VA examination.  If deemed necessary, afford the Veteran a VA examination for his gastrointestinal disorder.  All indicated tests and studies should be conducted.

The examiner is requested to review all pertinent records associated with the claims file. 

a)  The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD had its onset during service or is causally related to his active service, to include his exposure to hazardous environment while serving in Southwest Asia.

b)  The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD is proximately due to OR aggravated beyond its natural progression by his service-connected PTSD and/or asthma.

Please clarify the statement from the December 2011 VA examination that the Veteran's GERD is related to his asthma.

c)  The examiner should discuss the medical article submitted, "PTSD and Physical Health" and its statement that people with PTSD are more likely to experience digestive problems and disease.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


